Name: Regulation (EEC) No 688/73 of the Commission of 8 March 1973 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 66/20 Official Journal of the European Communities 13 . 3 . 73 REGULATION (EEC) No 688/73 OF THE COMMISSION of 8 March 1973 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/ 66/EEC ( J ) of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by the Act (2 ) annexed to the Treaty ( 3 ) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed at Brussels on 22 January 1972, and in particular Article 27 (5 ) thereof ; Having regard to Council Regulation No 162/66/ EEC (4) of 27 October 1966 on trade in oils and fats between the Community and Greece, and in parti ­ cular Article 8 thereof ; Whereas Article 38 of Commission Regulation (EEC) No 1204/72 ( 5 ) of 7 June 1972, laying down rules for the application of the subsidy system for oil seeds , as last amended by Regulation (EEC) No 598/73 ( 6 ), fixes the calculation method for each month of the corrective amount referred to in Article 7 of Council Regulation (EEC) No 2114/71 ( 7 ) of 28 September 1971 , on the subsidy for oil seeds, as amended by Regulation (EEC) No 2730/71 ( 8 ) ; Whereas the corrective amount should in particular take into account the development of the prices of seeds on the world market ; whereas taking into account the experience acquired, the criteria appli ­ cable to the determining of this development in the absence of prices for these seeds should be adjusted ; Whereas the measures provided for in this Regula ­ tion are in accordance with the Opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The text of paragraph 3 of Article 38 of Regulation (EEC) No 1204/72 shall be replaced by the following text : ' 3 . If no offer and no price for a type of seed can be used for the purpose of determining : ( a ) For the price laid down in paragraph 2 (a), the price to be taken into consideration is that which is determined in accordance with Articles 2 , 3 and 6 of Regulation No 115 / 67/EEC. ( b ) For at least two consecutive months of the forward price referred to in paragraph 2 (b ) the price to be taken into consideration for each of these months is the one which has been determined by applying the criteria laid down in Articles 2 and 3 of Regulation No 115/67/EEC, and valid for a shipment effected during this month'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Dane at Brussels , 8 March 1973 . For the Commission The President Francois-Xavier ORTOLI (!) OJ No 172, 30 . 9 . 1966, p. 3025 /66 . ( 2) OJ No L 73 , 27. 3 . 1972, p. 14 . (8) OJ No L 73 , 27 . 3 . 1972, p. 5 . ( 4 ) OJ No 197, 29 . 10 . 1966, p. 3393 /66 . ( 5 ) OJ No L 133 , 10 . 6 . 1972 , p. 1 . ( 8 ) OJ No L 57, 2 . 3 . 1973 , p. 5 . ( 7 ) OJ No L 222, 2 . 10 . 1971 , p. 2 . ( 8 ) OJ No L 282, 23 . 12 . 1971 , p . 18 .